Citation Nr: 0003504	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a disability rating higher than 10 percent 
for residuals of anterior cruciate ligament reconstruction 
with chondromalacia, right knee, on appeal from the initial 
grant of service connection.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1991 to 
November 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, George, which, in pertinent part, denied the above 
claims.

In September 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  He was 
accompanied by a veterans' service representative at that 
hearing.  At the hearing, the veteran submitted additional 
evidence.  As he has waived the RO's consideration of this 
evidence, the case need not be remanded to the RO for 
consideration and the issuance of a supplemental statement of 
the case.  See 38 C.F.R. § 20.1304(c) (1999).

The June 1998 rating decision also denied service connection 
for a left shoulder condition, and the veteran perfected an 
appeal as to this issue.  When the veteran filed his claims 
for compensation in November 1997, he did not specify exactly 
which shoulder he was claiming.  The RO adjudicated the left 
shoulder, and the veteran did not indicate in his notice of 
disagreement or substantive appeal that this was incorrect.  
However, he stated at his hearing in September 1999 that he 
was claiming benefits for a right shoulder disorder.  He 
clearly withdrew the left shoulder issue from his appeal at 
that time.  

An appeal may be withdrawn in writing at any time before the 
Board renders a decision.  See 38 C.F.R. § 20.204 (1999).  
The veteran's withdrawal of this issue from appeal was 
reduced to writing when the hearing was transcribed.  Cf. 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony 
before the RO, when reduced to writing, can constitute a 
notice of disagreement).  Once the veteran withdrew this 
issue from his appeal, there remained no allegations of 
errors of fact or law for appellate consideration, and the 
left shoulder issue is, therefore, not before the Board.

The issue of entitlement to service connection for a right 
shoulder condition has not been adjudicated by the RO, and it 
is not inextricably intertwined with the other issues before 
the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, this issue is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran does not currently have a hearing loss 
disability as defined by applicable law, and this claim for 
service connection is not plausible.

2.  The veteran's claim for a higher rating for his right 
knee condition is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

3.  There is no medical evidence showing that the veteran has 
any laxity or subluxation of the right knee, nor any 
functional impairment, and any instability that he 
experiences is no more than slight.

4.  Although the veteran has degenerative arthritis of the 
right knee, he does not have any resulting limitation of 
motion.


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss is not 
well grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim for a higher disability rating for 
his right knee condition is well grounded, and VA has 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).

3.  The criteria for a disability rating higher than 10 
percent for residuals of anterior cruciate ligament 
reconstruction with chondromalacia, right knee, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.27, and 4.71a, Diagnostic Codes 5003, 5010, and 
5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of service medical records, reports of VA 
examinations conducted in 1998, a report from Georgia Bone & 
Joint dated in 1999, and the veteran's contentions, including 
those raised at a personal hearing in 1999.  The evidence 
pertinent to each issue is discussed below. 

A. Service connection for hearing loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A claim for service connection requires three 
elements to be well grounded.  It requires competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd 78 F.3d 604 (Fed.Cir. 1996) (table). 

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110 and 1112 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (1999).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999); see Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1999).  ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1999); Hensley, 5 Vet. App. at 
159-60.

The veteran is not entitled to direct or presumptive service 
connection for hearing loss because the medical evidence does 
not show that he has a current disability.  Although a 
diagnosis of high frequency hearing loss was shown in the 
service medical records, none of the audiograms conducted 
either during the veteran's period of military service or 
upon VA examination in 1998 demonstrated that he had met the 
requirements for a hearing loss disability.  See 38 C.F.R. 
§ 3.385 (1999).  None of the auditory thresholds between 500 
and 4000 Hertz have ever been 26 decibels or higher.  All 
inservice audiograms, as well as the 1998 VA audiometric 
examination, showed auditory thresholds from zero to 15 
decibels between 500 and 4000 Hertz.  Such findings are 
normal.  See 38 C.F.R. § 3.385 (1999); see also Hensley, 5 
Vet. App. at 157 (threshold for normal hearing is from zero 
to 20 decibels).  His speech recognition score on the 
Maryland CNC Test in 1998 was 100 percent bilaterally.  

The inservice diagnosis of high frequency hearing loss 
appears to have been rendered based on auditory thresholds 
for 6000 Hertz, since those findings were circled on the 1997 
report showing the diagnosis.  However, any findings for 6000 
Hertz are not recognized by VA regulations as indicative of 
decreased hearing acuity.  Therefore, the veteran does not 
have a current hearing loss disability according to VA 
regulations.  Since there is no competent medical evidence of 
a current disability, the claim for service connection for 
hearing loss is not well grounded.

The veteran's contention that he currently has hearing loss 
is not competent evidence.  He cannot meet his initial burden 
under 38 U.S.C.A. § 5107(a) by simply presenting his own 
unqualified opinion.  There is no indication that the veteran 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Without competent medical evidence establishing 
that he has hearing loss, his claim for service connection is 
not well grounded. 

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
veteran testified that he has not undergone any hearing 
evaluations since his separation from service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claim for service 
connection for hearing loss is plausible, the claim must be 
denied as not well grounded.  Dean v. Brown, 8 Vet. App. 449 
(1995); Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is 
no duty to assist further in the development of this claim, 
because such additional development would be futile.  See 
Murphy, 1 Vet. App. 78.

B. Higher rating for right knee disorder

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his right knee disorder.  Therefore, his claim 
continues to be well grounded as long as the rating schedule 
provides a higher rating for the service-connected condition.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran an appropriate VA 
examination in 1998.  Although the veteran argues that the 
examination was inadequate, it did provide sufficient 
evidence to rate the service-connected disability properly.  
The VA examination report provides information as to range of 
motion, instability/laxity, and test results for functional 
abilities.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected right knee condition since he was 
examined, since he testified that he has not received any 
outpatient treatment since his separation from service.  
Accordingly, in the circumstances of this case, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The veteran has disagreed with the original disability rating 
assigned for his right knee disorder.  There is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The SOC provided to the veteran identified the issue on 
appeal as evaluation of the service-connected right knee 
disorder.  Throughout the course of this appeal, the RO has 
evaluated all the evidence of record in determining the 
proper evaluation for the veteran's service-connected 
disability.  The June 1998 rating decision that granted 
service connection for this condition considered all the 
evidence of record in assigning the original disability 
rating.  The RO did not limit its consideration to only the 
recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disability. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran is currently evaluated as 10 percent disabled for 
his right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5257.  His service-connected disorder is that of residuals of 
anterior cruciate ligament reconstruction with 
chondromalacia.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (1999).  The 
hyphenated diagnostic code in this case indicates that 
traumatic arthritis under Diagnostic Code 5010 is the 
service-connected disorder, and impairment of the knee under 
Diagnostic Code 5257 is a residual condition.  

Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5256 
through 5263 (1999).  When, however, the limitation of motion 
for the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (1999).

In the absence of limitation of motion, a 10 percent 
disability rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x-
ray findings will not be combined with ratings based on 
limitation of motion.  

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent disability rating is assigned for slight 
impairment of the knee with recurrent subluxation or lateral 
instability.  In order to warrant a 20 percent disability 
rating, the evidence would need to show moderate impairment 
of the knee with recurrent subluxation or lateral 
instability.  A 30 percent disability rating requires severe 
impairment of the knee with recurrent subluxation or lateral 
instability.  

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71 (1999).  The most recent range of motion for 
the veteran's right knee was from zero to 140 degrees upon VA 
examination in 1998.  The criteria for evaluating limitation 
of flexion or extension of the leg are given at Diagnostic 
Codes 5260 and 5261.  Flexion limited to 60 degrees is 
noncompensable under Diagnostic Code 5260.  A compensable 
evaluation requires flexion limited to 45 degrees.  
Limitation of extension to five degrees is noncompensable 
under Diagnostic Code 5261, and extension limited to 10 
degrees is required for a 10 percent evaluation.  With full 
range of motion, there is no basis for assigning a 
compensable evaluation under Diagnostic Code 5260 or 5261. 

The RO assigned the 10 percent disability rating for the 
veteran's right knee indicating that this was based on 
painful and/or limited motion of a major joint.  The 10 
percent rating cannot be assigned for the right knee pursuant 
to the diagnostic criteria under Diagnostic Code 5003 because 
the veteran does not have a major joint affected by 
limitation of motion.  There is certainly no basis for 
assignment of a higher rating under Diagnostic Code 5003.

The veteran complains of instability of the right knee, and 
he testified that his knee has given out resulting in falls.  
Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  Despite the 
veteran's complaints, there is no post-service medical 
evidence of subluxation of the right knee or of any laxity or 
instability of the knee.  The VA examination in 1998 showed 
no abnormalities of the right knee.  The service medical 
records did show evidence of right knee instability, and, 
resolving any reasonable doubt in the veteran's favor, the 
Board will conclude that he does experience some instability 
or laxity of the right knee.  It is clear, however, that any 
instability or laxity that he experiences is no more than 
slight since such findings were not present upon VA 
examination.  

It is also important to note that the severity of the 
veteran's right knee disorder has not been such that he has 
found it necessary to seek outpatient treatment in the two 
years since his separation from service.  Although somewhat 
explained by the fact that he lacked health insurance, as he 
testified, it is reasonable to conclude that if the veteran's 
right knee disorder were of a severe level, such that it 
interfered with his daily activities, he would have been 
compelled to seek treatment.  Moreover, he testified that 
despite the fact that he is employed in an occupation that 
requires extensive walking, he has not missed any time from 
work due to his right knee condition.  Therefore, even 
resolving all reasonable doubt in the veteran's favor, the 
Board cannot conclude that his right knee disorder has had 
any more than a minimal effect on his functioning.  Since 
there is no evidence from which the Board could conclude that 
the subluxation or instability of the right knee that the 
veteran allegedly experiences is any more than slight, the 
preponderance of the evidence is against assignment of an 
increased disability rating under Diagnostic Code 5257.

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned only if there is additional 
disability due to limitation of motion.  VAOPGCPREC 23-97.  
The veteran is rated under a hyphenated diagnostic code 
(Diagnostic Code 5010-5257).  One of the diagnostic codes 
applicable to his service-connected disability (i.e., 
traumatic arthritis under Diagnostic Code 5010) is based upon 
limitation of motion.  The other diagnostic code for 
impairment of the knee under Diagnostic Code 5257 is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  The veteran could receive a 
separate evaluation for arthritis with limitation of motion 
under Diagnostic Code 5003 and for other impairment of the 
knee with subluxation or lateral instability under Diagnostic 
Code 5257 if he had additional disability attributable to 
limitation of motion.  However, the medical evidence does not 
show that he has any limitation of motion.  He cannot, 
therefore, be granted separate evaluations under Diagnostic 
Code 5257 and under Diagnostic Code 5003 since he does not 
manifest symptomatology warranting a separate evaluation.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1999).  

The veteran has consistently complained of right knee pain, 
and he maintains that impairment from his knee disorder is 
directly proportional to his level of physical activity.  
However, the objective medical evidence does not support a 
conclusion that the veteran suffers any additional functional 
loss and/or limitation of motion.  He has full range of 
motion for the right knee.  There is no evidence of symptoms 
such as impaired gait, impaired muscle strength, or muscle 
atrophy, which indicates that the effect of the veteran's 
knee disorder on his functional abilities is negligible.  
Upon VA examination in 1998, he walked normally, and he could 
squat and stand on his toes and heels.  He does not receive 
regular treatment for his knee disorder, nor has he required 
physical therapy.  He does not require assistive devices for 
ambulation.  There is nothing in the medical records showing 
findings that would support a higher evaluation.

The veteran's primary complaint regarding his right knee 
disorder is pain, especially with certain physical activity, 
and his complaints of pain must be considered in evaluating 
his claim.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, 
the Board finds that a 10 percent disability rating for the 
right knee for, at most, minimal overall impairment 
adequately compensates the veteran for his pain and for any 
occasional functional loss he may experience during flare-
ups.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the severity of his right knee disability.  The evidence 
shows no objective evidence of disability such as limitation 
of motion, subluxation, or laxity.  As discussed above, any 
instability of the right knee that he does have is no more 
than slight and is not shown by the post-service medical 
evidence.  The evidence does not show more severe and 
frequent symptomatology such as would warrant a 20 percent 
disability rating for the knee.  The regulations establish 
disability ratings that are intended to compensate a veteran 
for average impairment in earning capacity due to a service-
connected disorder, see 38 U.S.C.A. § 1155 (West 1991), and, 
in this case, the veteran testified that his right knee 
disorder has not affected his earning capacity in that he has 
not missed any time from work.  Accordingly, the Board finds 
that the preponderance of the evidence is against assignment 
of a disability rating higher than 10 percent for the 
veteran's right knee disorder.

The Board has considered all other potentially applicable 
diagnostic codes.  The veteran does not have traumatic 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing to warrant the maximum disability rating of 10 
percent under Diagnostic Code 5263.  Neither does he have 
symptomatic removal of the semilunar cartilage to warrant the 
maximum disability rating of 10 percent under Diagnostic Code 
5259.  None of these diagnostic codes would result in a 
higher disability evaluation for the veteran's right knee 
condition, nor would they be more appropriate to his 
disability.

Diagnostic Code 5256 pertains to ankylosis of the knee, and a 
30 percent disability rating is warranted where the knee is 
ankylosed in full extension or in slight flexion between zero 
and 10 degrees.  The medical evidence does not indicate that 
the veteran's right knee is ankylosed, and it is clear that 
the knee is immobilized since he has full range of motion.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining 
ankylosis as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure") (citation omitted).  
Therefore, the criteria for an increased rating under 
Diagnostic Code 5256 have not been met.

In order to be evaluated at 20 percent under Diagnostic Code 
5258, there must be dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  In order to be evaluated at 20 percent under 
Diagnostic Code 5262, there must be malunion of the tibia and 
fibula with moderate knee disability.  There is no evidence 
in this case of dislocation of the semilunar cartilage of the 
veteran's right knee.  There is also no evidence of malunion 
of the right tibia and fibula.  Therefore, the criteria for 
an increased rating under these diagnostic codes have not 
been met.

The preponderance of the evidence being against the veteran's 
claim, the evidence is not equally balanced, and the 
veteran's claim must be denied.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to a disability rating higher than 10 percent for 
residuals of anterior cruciate ligament reconstruction with 
chondromalacia, right knee, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

